BUSSEY, Judge,
concurring in result:
The majority states, “appellant has no prior criminal record and there is no proof she participated in any other drug sale from which predisposition to commit the offense could reasonably be inferred.” I find such statement to be unnecessary dicta. Permissible police activity does not vary according to the particular defendant. Surely, if two individuals have been solicited in the same manner, one should not go to jail simply because he or she has been convicted before and is said to have a criminal disposition. Sherman v. United States, 356 U.S. 369, 383, 78 S.Ct. 819, 826, 2 L.Ed.2d 848, 857 (1958) (Frankfurter, J., Concurring in Result).
However, I do find that the State’s activity in the present case amounted to entrapment. As Mr. Justice Holmes stated in his dissent in Olmstead v. United States, 277 U.S. 438, 470, 48 S.Ct. 564, 575, 72 L.Ed. *358944, 952 (1928), “It is desirable that criminals should be detected, and to that end that all available evidence should be used. It is also desirable that the Government should not itself foster and pay for other crimes, when they are the means by which the evidence is to be obtained.” Accordingly, I concur in the result reached by the majority.